REASONS FOR ALLOWANCE
The species election requirement dated 4/29/2021 has been withdrawn.
It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is a bearing gap being defined between a circular-cylindrical first bearing surface of the adjusting piston and a circular-cylindrical second bearing surface of the cylinder, wherein the adjusting piston is mounted hydrostatically, wherein at least three individual pressure pockets are distributed uniformly in a row over a circumference of one of the first and second bearing surfaces, and wherein pressure fluid flows into each respective pressure pocket of the at least three pressure pockets via a respective fixed throttle, which is assigned only to the respective pressure pocket, and the pressure fluid flows out of each respective pressure pocket via the bearing gap. These limitations, in combination with a lifting element, a rotor having a plurality of positive displacement elements supported on the lifting element, and a hydraulic adjusting device configured to adjust the swept volume, the hydraulic adjusting device comprising an adjusting piston that is mounted in or on a cylinder, and being adjacent to a pressurizable adjusting chamber, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Miura, Howind, Sauter, Lemmen, and Diebold references show various hydraulic adjusting device assemblies, but none of them disclose a specific gap between the piston and the cylinder that allows the flow of pressure fluid from each respective pressure pocket/throttle into said gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746